        Case 2:16-cr-00285-APG-NJK Document 222 Filed 04/09/19 Page 1 of 2




                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                            FOR THE NINTH CIRCUIT
                                                                      APR 09 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                    No. 19-10125

                Plaintiff - Appellee,
                                              D.C. No. 2:16-cr-00285-APG-NJK-1
   v.                                         U.S. District Court for Nevada, Las
                                              Vegas
 BRANDON LAMAR PRUITT,
                                              TIME SCHEDULE ORDER
                Defendant - Appellant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
hearings, the transcript deadlines do not apply.

Tue., April 30, 2019           Transcript shall be ordered.
Thu., May 30, 2019             Transcript shall be filed by court reporter.
Tue., July 9, 2019             Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
Thu., August 8, 2019           Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.
     Case
        Case:
          2:16-cr-00285-APG-NJK
              19-10125, 04/09/2019,Document
                                    ID: 11258464,
                                             222 DktEntry:
                                                  Filed 04/09/19
                                                            1-1, Page
                                                                   Page
                                                                      3 of
                                                                        2 of
                                                                           3 2

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Jessica Poblete Dela Cruz
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
